IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LEONARD TREMELLE CURRENCE,                 : No. 77 WM 2019
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
PENNSYLVANIA BOARD OF                      :
PROBATION & PAROLE,                        :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of December, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.